                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_______________________________________
                                       :
LARRY G. JUNKER,                       :                CIVIL ACTION
                                       :
                  Plaintiff,           :
                                       :
            v.                         :                No. 13-4606
                                       :
MEDICAL COMPONENTS, INC., et al.,      :
                                       :
                  Defendants.          :
_______________________________________:


                                             ORDER

       AND NOW, this 19th day of March, 2020, upon consideration of Plaintiff’s

“Memorandum Regarding Trexler Expert Report due to Prejudice” (ECF No. 295) and

Defendants’ “Response in Opposition to Supplemental Motion to Exclude Trexler Expert Report

due to Prejudice” (ECF No. 296), it is hereby ORDERED that:

    − Plaintiff’s request to exclude any testimony or documents related to Scenario 1D in

        Dana Trexler’s expert report produced on January 15, 2020 is GRANTED;

    − Plaintiff’s request to exclude Defendants’ Exhibit 164 is held under advisement;

    − Plaintiff’s request for reasonable attorney’s fees and expenses is GRANTED as to only

        those expenses incurred in connection with (1) drafting or responding to any motions or

        briefing related to Scenario 1D; and (2) preparing to address Scenario 1D at trial.

        Plaintiff shall file a motion setting forth his calculation of reasonable attorney’s fees and

        expenses, and any supporting documentation, within 21 days of the date of this Order.

        Defendants shall respond to Plaintiff’s motion within 14 days of its filing.



                                                 1
− The parties shall file their briefs on infringement and invalidity, setting forth proposed

   Findings of Fact and Conclusions of Law, within 30 days of the date of this Order.

   These submissions shall not exceed 30 double-spaced pages.



                                       BY THE COURT:

                                       /s/ Mitchell S. Goldberg
                                       _____________________________
                                       MITCHELL S. GOLDBERG, J.




                                          2
